Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 02/09/2021 has been entered. Claims 1-19 are pending in the application, claims 9-16, 18, and 19 are withdrawn.
Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. With respect to the arguments concerning double patenting, in view of the rejections below, the copending application would be considered a genus of the species of the instant application and that it would have been obvious to one ordinary skill in the art to optimize the pore size as taught in Kubo and Gluckman, as according to Gluckman the structure and porosity are determined by the conditions of polymerization and optional pore forming additives, and porosity determines the size of the species, molecule, or ion that may enter a structure and its rate of diffusion and exchange as well as the rate of mass flow in and out of the bead structure (Gluckman [0043]). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that the claimed pore size in claim 1 achieves unexpected results and points to Example 5 of the instant specification for support, the data remains unpersuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
While Figure 2 shows “macroporous” beads having advantages over “standard resin”, the specification defines macroporous as the claimed 20-100 nm pore size (page 4 line 15, page 19 lines 8-9), yet Gluckman defines macroporous as having pores with average pore diameters greater than 100 nm, mesoporous as having an average pore diameter of 10-100 nm (Gluckman 2018/0214845, [0038, 0040, 0042]), Slagt defines macroporous as having a pore size of 1.7-50 nm (Slagt (2019/0314806), Boodoo states that the term "macroporous" as commonly used in the art means that the copolymer has both macropores and mesopores. The terms "microporous," "gellular," "gel" and "gel-type" are synonyms that describe polymer particles having pore sizes less than about 20 Angstroms while macroporous polymer particles have both mesopores of from about 20 to about 500 Angstroms (2 to 50 nm) and macropores of greater than about 500 (50nm). It is unclear if the macroporous resin IRN9882 used in Example 2 exhibits the recited pore size of 20-100 nm. 
.

Claim Interpretation
Claim 4 recites the limitation the mixed ion bed exchanger is based on styrene divinylbenzene, interpreted as having the same meaning as comprising.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
air evacuator in claim 6. In view of pages 12 and 13 of the specification, air evacuator is interpreted as an air vent cap (drain/vent port), hydrophobic vent membrane, bypass and check valve, or equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-8, and 17 of copending Application No. 16/481,539 in view of JPS6344988 Kubo and The pore structure of macroreticular ion exchange resins, Kun, 1967, and the rejections below. The bead size of the copending application of 0.5 mm or less is taught by Gluckman ([0034]), Murray ([0038]), Hedge (col 2 lines 24-26), and Kubo (page 2 second paragraph). Kubo teaches 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge (US 4430226), in view of Gluckman (US 2018/0214845), in view of Murray (2008/0264868), and Kun (The pore structure of macroreticular ion exchange resins 1967.) 
Regarding claim 1, Hedge teaches a method for producing ultrapure water that is passed through one or more cartridges containing mixed bed ion exchange resins (abstract), where the water is preferably pretreated by ultrafiltration, distillation or reverse osmosis (upstream of the of mixed bed), followed by ion exchange cartridges (col 2 lines 53-58), followed by an admixture of activated carbon and resin, and in example three the resin comprises pyrolysed beads (col 4 lines 30-32).
However, Hedge does not teach the pore size of the beads or resin.  
Gluckman teaches molecularly imprinted polymer (MIP) beads for binding target compounds [0004], extraction and recovery processes are common in water purification, mining, and waste treatment (title, [0001]), methods of selectively sequestering one or more target ions from a solution with macroreticular beads ([0005-0006]), that porosity determines the size of the species, molecule, or ion that may enter a structure and its rate of diffusion and exchange as well as the rate of mass flow in having average pore diameter from 10 nm to 100 nm [0040]), the MIP is prepared by polymerization of a surrogate/ligand monomer complex and other monomers ([0048]), and comprises, for example styrene and divinylbenzene ([0049]), the selective binding exhibited for an anion or cation ([0074]). 
Murray teaches molecularly imprinted polymer ion exchange resins for selectively removing one or more inorganic ions in a liquid medium, including beads (abstract), related to water purification ([0004-0005]), employing a cross-linked molecularly imprinted polymer ion exchange resin for providing a selective binding site in an ion exchange resin for cations and anions for separating, removing, or recovering captured inorganic ions ([0015], useful for removing contaminants from an aqueous medium; the resin can be used in an ion exchange system with a plurality of the same or different resins in a column or bed ([0040]). 
It would have been obvious to one of skill in the art to incorporate the MIP beads of Gluckman and Murray into the method and mixed bed of Hedge in order to provide substantial cost savings compared to conventional absorbents such as activated carbon or conventional ion exchange resins (Gluckman [0067]), provide permanently porous materials with adequate mechanical stability (Gluckman [0106]), provide the benefits of macroreticular beads in selectively removing or adsorbing target dissolved species from solution (Gluckman [0056]). As in Murray theses MIP materials would have recognized utility in removing contaminants in a system with a plurality of resins (Murray [00040]), providing elective binding in ion exchange resins for receiving cations and anions Murray [0015]).  
Regarding claim 2, the method according to claim 1, is taught above. Hedge further teaches the purified water is ultrapure water (Hedge abstract, col 1 lines 6-24, col 2 lines 15-16). 
Regarding claim 3, the method according to claim 1, is taught above. Hedge further teaches the mixed bed ion exchanger consists of a mixture of anion exchange particles and cation exchange particles 
Regarding claim 4, the method according to claim 1, is taught above. Hedge further teaches the mixed bed ion exchanger is based on styrene divinylbenzene (Gluckman - polymerization of a surrogate/ligand monomer complex and other monomers [0048], and comprises, for example styrene and divinylbenzene [0049]; Murray claim 7, [0027-0028]).  
Regarding claim 7, the method according to claim 1, is taught above. Hedge further passing water through an activated carbon bed located downstream of the ultrafilter (Hedge col 1 lines 28-30, col 3 lines 19-30).  
Regarding claim 8, the method according to claim 1, is taught above. Hedge teaches the water is preferably pretreated by ultrafiltration, distillation or reverse osmosis (upstream of the mixed bed), or a combination thereof (Hedge claim 5), treating water by reverse osmosis and/or a further step of treating water by electrodeionization, prior to the step of 3passing water through the ultrafilter. It would be obvious to one of ordinary skill in the art to optimize the method with the combination of reverse osmosis followed by ultrafiltration to extend the useful life of the admixtures and provide economic benefit by reducing the replacement of downstream processes (col 2 lines 50-58).
Regarding claim 17, the method according to claim 1, is taught above. Hedge teaches passing water through an 5activated carbon bed located downstream of the ultrafilter and downstream of the mixed bed ion exchanger (Hedge col 1 lines 28-30, col 3 lines 19-30).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hedge (US 4430226), in view of Gluckman (US 2018/0214845), in view of Murray (2008/0264868), in further view of Bhave (US 5645727) in view of JP03-004345 1991.
Regarding claim 5, the method according claim 1 is taught above. Bhave teaches ultrapure water membrane filtration and that conventional processes for producing ultrapure water typically use dead-end filtration with polymeric membranes, for example ultrafilters are used to produce high purity water for electronics applications (col 1 lines 55-59), JP03-004345 teaches a filter type hollow fiber hydrophilic hollow membrane with a sealed end is in a housing, and a hydrophobic porous hollow fiber membrane is housed in an inner part of the filter housing, gas is taken in and discharged to the outside through a through hole of the hydrophobic hollow fiber (page 3 [Function]). It would have been obvious to one of ordinary skill in the art to incorporate the conventional practice of dead end filtration as shown in Bhave and the hydrophilic hollow fiber of JP03-004345 into the method above in order to facilitate solution penetration (JP03-004345 page 2 paragraph 3), and prevent gas passage (JP03-004345 page 3 paragraph 1). 
Regarding claim 6, the method according claim 1 is taught above. JP03-004345 teaches a filter type hollow fiber membrane module with no gas accumulation (page 1 [Industrial Application], used in ultrafiltration (page 2 second paragraph), where a hydrophilic hollow membrane with a sealed end is in a housing, and a hydrophobic porous hollow fiber membrane is housed in an inner part of the filter housing, gas is taken in and discharged to the outside through a through hole of the hydrophobic hollow fiber (page 3 [Function]), evacuating air. It would have been obvious to one of ordinary skill in the art to incorporate the gas discharge of JP03-004345 into the method taught above in order to prevent accumulation of gas in the membrane and prevent disturbance in the performance of the filter ([Effect of the Device]). 

Claims 1-4, 7-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JPS63156591), in view of Gluckman (US 2018/0214845), in view of Murray (2008/0264868). 

Regarding claim 1, Kubo teaches a method for producing purified water comprising a step of passing water through an ultrafilter (page 5 first and second paragraphs) and a mixed bed ion exchanger (page 3 fourth and fifth paragraphs), the ultrafilter is located upstream of said mixed bed ion exchanger 
However Kubo does not explicitly teach the resin comprising beads having a pore size of 20-100 nm.
Gluckman teaches molecularly imprinted polymer (MIP) beads for binding target compounds [0004], extraction and recovery processes are common in water purification, mining, and waste treatment (title, [0001]), methods of selectively sequestering one or more target ions from a solution with macroreticular beads ([0005-0006]), that porosity determines the size of the species, molecule, or ion that may enter a structure and its rate of diffusion and exchange as well as the rate of mass flow in and out of the bead structure ([0043]), that the beads can be mesoporous (having average pore diameter from 10 nm to 100 nm [0040]), the MIP is prepared by polymerization of a surrogate/ligand monomer complex and other monomers ([0048]), and comprises, for example styrene and divinylbenzene ([0049]), the selective binding exhibited for an anion or cation ([0074]). 
Murray teaches molecularly imprinted polymer ion exchange resins for selectively removing one or more inorganic ions in a liquid medium, including beads (abstract), related to water purification ([0004-0005]), employing a cross-linked molecularly imprinted polymer ion exchange resin for providing a selective binding site in an ion exchange resin for cations and anions for separating, removing, or recovering captured inorganic ions ([0015], useful for removing contaminants from an aqueous medium; the resin can be used in an ion exchange system with a plurality of the same or different resins in a column or bed ([0040]). 
It would have been obvious to one of skill in the art to incorporate the MIP beads of Gluckman and Murray into the method and mixed bed of Hedge in order to provide substantial cost savings compared to conventional absorbents such as activated carbon or conventional ion exchange resins (Gluckman [0067]), provide permanently porous materials with adequate mechanical stability (Gluckman [0106]), and to provide the benefits of macroreticular beads in selectively removing or adsorbing target dissolved species from solution (Gluckman [0056]). As in Murray theses MIP materials 
Regarding claim 2, the method according to claim 1 is taught above. Kubo further teaches the purified water is ultrapure water (title, abstract).  
Regarding claim 3, the method according to claim 1 is taught above. Kubo further teaches the mixed bed ion exchanger consists of a mixture of anion exchange particles and cation exchange particles (Kubo page 7, Example 1, ion exchange cartridge stage with mixture of cation and anion resin).  
Regarding claim 4, the method according to claim 1 is taught above. Kubo further teaches the mixed bed ion exchanger is based on styrene divinylbenzene (Kubo page 3 paragraph 4; Gluckman - polymerization of a surrogate/ligand monomer complex and other monomers ([0048]), and comprises, for example styrene and divinylbenzene ([0049]; Murray claim 7, [0027-0028]; Kun page 1460 Pore Structure Characteristics paragraph 1)  
Regarding claim 7, the method according to claim 1 is taught above. Kubo further teaches passing water through an activated carbon bed located downstream of the ultrafilter (Kubo page 3 paragraph 1 treatment with an ion exchanger and then activated carbon, page 5 first and second paragraphs ultrafiltration before ion exchanger).  
Regarding claim 8, the method according to claim 1 is taught above. Kubo further teaches treating water by reverse osmosis and/or a further step of treating water by electrodeionization, wherein the step of treating water by reverse osmosis and the step of treating water by electrodeionization are performed prior to the step of 3passing water through the ultrafilter (Kubo teaches that it is known in the art to produce ultrapure water by ion-exchange resin via a reverse osmosis device (Kubo page 1 [Prior Art] first paragraph), and it is preferable to treat raw water with an ultrafiltration or a reverse osmosis membrane before treatment with an ion exchanger (Kubo page 5 first paragraph) . It would be obvious 
Regarding claim 17, the method according to claim 1 is taught above. Kubo further teaches passing water through an 5activated carbon bed located downstream of the ultrafilter and downstream of the mixed bed ion exchanger (Kubo page 3 paragraph 1 treatment with an ion exchanger and then activated carbon, page 5 first and second paragraphs ultrafiltration before ion exchanger).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (JPS63156591), in view of Gluckman (US 2018/0214845), in view of Murray (2008/0264868), and Kun (The pore structure of macroreticular ion exchange resins 1967.) 
Regarding claim 5, the method according claim 1 is taught above. Bhave teaches ultrapure water membrane filtration and that conventional processes for producing ultrapure water typically use dead-end filtration with polymeric membranes, for example ultrafilters are used to produce high purity water for electronics applications (col 1 lines 55-59), JP03-004345 teaches a filter type hollow fiber membrane module with no gas accumulation (page 1 [Industrial Application]), used in ultrafiltration (page 2 second paragraph), where a hydrophilic hollow membrane with a sealed end
Regarding claim 6, the method according claim 1 is taught above. JP03-004345 teaches a filter type hollow fiber membrane module with no gas accumulation (page 1 [Industrial Application], used in ultrafiltration (page 2 second paragraph), where a hydrophilic hollow membrane with a sealed end is in a housing, and a hydrophobic porous hollow fiber membrane is housed in an inner part of the filter housing, gas is taken in and discharged to the outside through a through hole of the hydrophobic hollow fiber (page 3 [Function]), evacuating air. It would have been obvious to one of ordinary skill in the art to incorporate the gas discharge of JP03-004345 into the method taught above in order to prevent accumulation of gas in the membrane and prevent disturbance in the performance of the filter ([Effect of the Device]). 


Conclusion                                                                                                                                                                                                 
             THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777